Title: To Benjamin Franklin from [Edmund Burke], 26 August 1783
From: Burke, Edmund
To: Franklin, Benjamin


          
            Dear Sir,
            Beconsfield Augst. 26. 1783.
          
          My friend & Depu[ty? torn] a few days at Paris, & is extr[torn] =ly knowing you whom he has [torn] admiration. I approve very mu[torn] cannot
            refuse him the best [torn] it. I am not a little anxiou[torn] may have had in your regard [torn] revive myself in your re[torn] by introducing
            to your acquain[torn] worth & abilities. On this
              occ[torn] with some degree of Envy. [torn] the highest regard & Esteem Dr. Sr. y[torn]
        